EXHIBIT 99.1 News Release International Game Technology Reports 2010 Third Quarter Results (Las Vegas, NV – July 27, 2010) – International Game Technology (NYSE: IGT) announced today operating results for the third quarter ended June 30, 2010.Income from continuing operations for the quarter was$94.6 million or $0.32 per diluted share versus $62.2 million or $0.21 per diluted share in the same quarter last year.The current quarter benefited from certain discrete tax items of $36.7 million or $0.12 per diluted share, offset by restructuring charges of $2.7 million and debt refinancing costs of $4.0 million, collectively $0.01 per diluted share.The favorable discrete tax items recognized in the third quarter of fiscal 2010 primarily related to the IRS audit closure for the fiscal years 2002 through 2005, partially offset by changes in our uncertain tax liabilities.The prior year quarter included restructuring charges of $3.0 million and net debt refinancing charges of $6.2 million, collectively $0.02 per diluted share.Excluding the items noted above, third quarter adjusted income from continuing operations was $61.9 million or $0.21 per diluted share for fiscal 2010 and $67.4 million or $0.23 per diluted share for fiscal 2009.A reconciliation of our GAAP results to non-GAAP results is included in this press release. For the nine months ended June 30, 2010, income from continuing operations was $189.3 million or $0.63 per diluted share versus $159.6 million or $0.54 per diluted share for the first nine months last year.Comparability for both the quarter and nine-month periods was affected by a number of items outlined in a supplemental reconciliation of adjusted income from continuing operations at the end of this release.All prior periods presented included adjustments for the retrospective application of accounting standards adopted at the beginning of fiscal 2010, primarily related to the separation of liability and equity elements of our convertible debt.The retrospective adjustments, outlined in a supplemental schedule at the end of this release, impacted interest expense, earnings per share, long-term debt, and shareholders’ equity. Third quarter net income, including discontinued operations related to the closure of our Japan operations, totaled $92.1 million or $0.31 per diluted share versus $60.6 million or $0.20 per diluted share for the same quarter last year.For the nine months ended June 30, 2010, net income totaled $166.1 million or $0.55 per diluted share compared to $155.4 million or $0.53 per diluted share in the prior year period. “Our third quarter results reflect meaningful progress at IGT,” said CEO Patti Hart.“Despite challenges in the broader marketplace, we continue to manage our business to increasing levels of efficiencies.Our efforts have resulted in the generation of significant cash flow for reinvestment into the business in areas that create innovative and customer centric products and services.” Consolidated Operations Our consolidated revenues for the third quarter were $489.7 million, of which 56% was generated from gaming operations and 44% from product sales, compared to $517.3 million for the same quarter last year.For the nine months ended June 30, 2010, consolidated revenues were $1.5 billion compared to $1.6 billion in the same period last year.Consolidated gross profit and operating income for the third quarter were $275.9 million and $120.2 million, respectively, compared to $295.8 million and $127.0 million in the prior year quarter.For the nine months ended June 30, 2010, consolidated gross profit and operating income were $844.2 million and $319.5 million, respectively, compared to $859.0 million and $301.1 million for the same period last year. Gaming Operations Third quarter revenues and gross profit from gaming operations totaled $276.6 million and $161.3 million, respectively, compared to $286.7 million and $178.3 million for the same quarter last year.Revenues decreased primarily due to a lower installed base and the continued shift toward lower-yielding machines.For the current quarter, gross margins on gaming operations declined to 58% compared to 62% for the same quarter last year, primarily due to increased jackpot expense resulting from interest rate changes.Interest rate change on jackpot liabilities increased jackpot expense by $6.2 million in this year’s third quarter and decreased jackpot expense by $3.4 million in the prior year quarter. As of June 30, 2010, IGT’s gaming operations installed base totaled 58,900 units, an increase of 100 units from the immediately preceding quarter and a decrease of 2,200 units over the prior year quarter.North America decreases over the prior year, largely attributable to regulatory issues in Alabama, were partially offset by increases in international markets.As of June 30, 2010, approximately 83% of our installed base was comprised of variable fee games, which earn a percentage of machine play levels rather than a fixed daily fee. 2 Product Sales Quarters Ended Nine Months Ended June 30, June 30, Revenues (in millions) North America - Machine $ North America - Non-Machine International - Machine International - Non-Machine Total $ Gross Margin North America 56
